[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                             ________________________            FILED
                                                        U.S. COURT OF APPEALS
                                    No. 10-14413          ELEVENTH CIRCUIT
                             ________________________ SEPTEMBER 20, 2011
                                                               JOHN LEY
                       D.C. Docket No. 3:09-cv-00897-HLA-TEM CLERK

ESTATE OF DAVID WHEELER,
f.k.a. David Wheeler,

                                                                          Plaintiff-Appellant,

                                             versus

KELLOGG, BROWN & ROOT,
INSURANCE COMPANY OF THE STATE OF
PENNSYLVANIA, AIG WORLDSOURCE,

                                                                      Defendants-Appellees.


                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                    (September 20, 2011)

Before HULL and ANDERSON, Circuit Judges, and VINSON,* District Judge.


       *
         Honorable C. Roger Vinson, United States District Court for the Northern District of
Florida, sitting by designation.
PER CURIAM:

       After review and oral argument, the Court vacates the district court’s orders,

dated January 15, 2010, and August 20, 2010, and remands this case with

instructions to the district court to enforce the District Director’s Supplemental

Compensation Order and Declaration of Default, imposing 20% additional

compensation in the amount of $26,764.36.1

       VACATED AND REMANDED.




       1
        After review of the record, it became apparent that the relevant regulations need attention
from the agency.

                                                2